DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  The examiner suggests amending “claim1” (see line 1) to “claim 1”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The examiner suggests amending “claim1” (see line 1) to “claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 29-30 and 35-38, the claims are drawn to a system and cite method steps that are not link to the controller. Because the method steps are not linked to the with language such as “one or more controllers configured to perform a method further comprising:” the claims appears to be drawn to a system and a method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bond et al. (US 4,123,220).
	Regarding claim 1, Bond et al. discloses a method of producing one or more products, comprising: introducing a feedstock gas (26) into a mixing chamber (mixer and reactor, 10), wherein the feedstock gas comprises one or more gases; introducing a combustible gas, fuel gas is supplied through conduit (96), gas inlet port (48), and then outlet (58), into a combustion chamber (furnace, 14), wherein the combustible gas comprises one or more gases; and thereafter, igniting the combustible gas so as to combust the combustible gas and thereby form one or more combustion product gases and cause the one or more combustion product gases to flow into the mixing chamber (10) via one or more fluid flow paths between the combustion chamber (14) and the mixing chamber (10), and to cause the one or more combustion product gases to mix with the feedstock gas, wherein, as a result of the mixing of the one or more combustion product gases with the feedstock gas, energy is transferred from the one or more combustion product gases to the feedstock gas and thereby causes a chemical reaction to produce one or more products (see figure 5 and column 6, line 38 through column 12, line 12).
	Regarding claim 4, Bond et al. discloses a method further comprising preheating the feedstock gas prior to introducing the feedstock gas into the mixing chamber (see column 7, line 60 through column8, line 10).
	Regarding claim 8, Bond et al. discloses a method wherein the feedstock gas comprises natural gas (see column 8, lines 28-33).
	Regarding claim 18, Bond et al. discloses a method wherein the one or more products comprise one or more of hydrogen and carbon (see figure 5 and column 6, line 38 through column 12, line 12).
	Regarding claim 19, Bond et al. discloses a method wherein the one or more products comprise one or more of hydrogen and carbon monoxide (see figure 5 and column 6, line 38 through column 12, line 12).
	Regarding claim 20, Bond et al. discloses a method wherein the one or more products comprise one or more of hydrogen, nitrogen, and carbon (see figure 5 and column 6, line 38 through column 12, line 12).

Allowable Subject Matter
Claims 2-3, 5-7, 9-17 and 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 2-3, 5-7, 9, 11, 16-17, and 24-27, Bond et al. fails to disclose or suggest a method wherein, prior to igniting the combustible gas, a pressure of the feedstock gas in the mixing chamber is about equal to a pressure of the combustible gas in the combustion chamber such that the feedstock gas substantially does not mix with the combustible gas; further comprising stopping further production of the one or more products; further comprising preheating the combustible gas prior to introducing the combustible gas into the combustion chamber; wherein a ratio of a volume of the mixing chamber to a volume of the combustion chamber is less than or equal to about 10:1; wherein a ratio of a length of the mixing chamber to a diameter of the mixing chamber is less than or equal to about 30:1; wherein the feedstock gas comprises a mixture of natural gas and recycled gas; wherein the recycled gas comprises one or more of: one or more components of natural gas; hydrogen; carbon monoxide; and carbon dioxide; wherein the combustible gas comprises an oxidant; wherein the combustible gas is introduced into the combustion chamber simultaneously to the introduction of the feedstock gas into the mixing chamber; wherein the combustible gas is introduced into the combustion chamber at a pressure that is equal to a pressure with which the feedstock gas is introduced into the mixing chamber; wherein a pressure wave generated by the combustion of the combustible gas inhibits carbon fouling of the mixing chamber; wherein the energy is transferred from the one or more combustion product gases to the feedstock gas via gas dynamic compression and mixing; wherein, after the mixing of the one or more combustion product gases with the feedstock gas, and before the one or more products are produced, transferring at least a portion of the mixture of the feedstock gas and the one or more combustion product gases to a third chamber; and wherein the method is a constant volume reaction process.
	Claim 10 depends on claim 9.
Claims 12-15 depend on claim 11.
	Claims 21-23 depend on claim 3.
Claims 28, 31-34 and 39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:	Regarding claim 28, Bond et al. discloses a system comprising: one or more feedstock gas reactors, each feed stock gas reactor, comprising: a mixing chamber (gas mixer and reactor, 10c); a combustion chamber (236); an igniter, since the two gases are admixed and ignited within reaction zone (52c) in a manner set forth above in the description of FIGS. 1 through 4 and the combusting products are passed through outlet (58c) into combustion chamber (236) (see column 12, line 66 through column 13, line 53); valving (222, 230) at least one of the one or more feedstock gas reactors; and one or more controllers (226, 234) configured to perform a method comprising: controlling the valving (222, 230) to introduce a feedstock gas into the mixing chamber (10c), wherein the feedstock gas comprises one or more gases; controlling the valving (230) to introduce a combustible gas into the combustion chamber (236) wherein the combustible gas comprises one or more gases; and controlling the igniter to ignite the combustible gas so as to combust the combustible gas and thereby form one or more combustion product gases and cause the one or more combustion product gases to flow into the mixing chamber (10c) via one or more fluid flow paths between the combustion chamber (236) and the mixing chamber (10c), and to cause the one or more combustion product gases to mix with the feedstock gas, wherein, as a result of the mixing of the one or more combustion product gases with the feedstock gas, energy is transferred from the one or more combustion product gases to the feedstock gas and thereby causes a chemical reaction to produce one or more products (see figures 1-4 and 7; and column 12, line 66 through column 14, line 16).
	Bond et al. fails to disclose or suggest one or more controllers configured to perform a method comprising: controlling the valving to introduce a feedstock gas into the mixing chamber of at least one of the one or more gas reactors, wherein the feedstock gas comprises one or more gases; controlling the valving to introduce a combustible gas into the combustion chamber of at least one of the one or more feedstock gas reactors, wherein the combustible gas comprises one or more gases; and thereafter, controlling the igniter of at least one of the one or more feedstock gas reactors to ignite the combustible gas so as to combust the combustible gas and thereby form one or more combustion product gases and cause the one or more combustion product gases to flow into the mixing chamber via one or more fluid flow paths between the combustion chamber and the mixing chamber, and to cause the one or more combustion product gases to mix with the feedstock gas, wherein, as a result of the mixing of the one or more combustion product gases with the feedstock gas, energy is transferred from the one or more combustion product gases to the feedstock gas and thereby causes a chemical reaction to produce one or more products.
	 Claims 31-34 and 39 depend on claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774